Citation Nr: 1445297	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the New Jersey Army National Guard from March 1980 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2013 the Board received a letter from the Veteran stating that he elected not to have a hearing before the Board.  

The Veteran's claim was remanded by the Board in October 2013.  The Board notes that the originating agency substantially complied with the Board remand and obtained additional service personnel and treatment records from the required sources.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran was not shown to have been exposed to herbicides.  

2.  Diabetes mellitus was not shown to be present during active military service or within one year of active service.

3.  Diabetes mellitus was not shown to have onset during a period of active duty for training (ACDUTRA).


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service or in ACDUTRA, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court of Appeals for Veterans Claims held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of disability.  

In Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

Regarding this claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2010 letter, sent prior to the initial unfavorable decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  

Regarding the duty to assist, all pertinent, identified, and obtainable records have been obtained and considered, including the Veteran's service treatment records (STRs), Army National Guard records, and post-service private treatment records dated from November 1999 to 2009.  The Board notes that the Veteran has Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files, which are highly secure electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless files, and it is apparent that the RO reviewed all evidence in the paperless files as well.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board also observes that all VA records identified by the Veteran were requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion in connection with his claim of entitlement to service connection for diabetes mellitus.  The Board finds, however, that such an examination or opinion is not necessary in this case.  Specifically, as discussed below, there is not competent evidence of an in-service event, injury, or disease to which the Veteran's diabetes mellitus may be related; nor is there competent evidence establishing a medical nexus between the current disability and service.  As a lay person the Veteran is not competent to opine that diabetes mellitus is related to service.  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. §§  101(21), (24) (West 2002 & Supp. 2013); 38 C.F.R. § 3.6(a) (2013).  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  38 U.S.C.A. §§  101(21), (24); 38 C.F.R. § 3.6(a).  The Veteran's periods of INACDUTRA are not relevant to this case because diabetes mellitus is a disease, not an injury, and thus service connection may not be granted for periods of INACDUTRA.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).

Alternatively, when a disease under 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because diabetes mellitus is a chronic disease listed under 3.309(a), the Veteran may establish service connection with continuity of related symptomatology after active service.  

The law also provides a presumption of service connection for certain diseases, including diabetes mellitus, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6).

The Veteran seeks entitlement to service connection for diabetes mellitus.  The Veteran's primary argument for service connection is his service in the Korean DMZ, and the related possible exposure to herbicides.  Nonetheless, all possible reasons and bases for diabetes mellitus service connection are addressed and analyzed below, including in service incurrence, incurrence during ACDUTRA, continuity of symptomatology, and exposure to herbicide agents.    

No evidence in the record, including the Veteran's STRs, shows that the Veteran incurred diabetes mellitus while in service from August 1972 to August 1974.  Therefore, service connection for diabetes mellitus cannot be granted under 38 C.F.R. § 3.303(a), which requires the disease be incurred in service.  

The Veteran's National Guard records do not reflect that he complained of, sought treatment for, or was diagnosed with diabetes mellitus during his periods of ACDUTRA.  The record shows that the Veteran was first diagnosed with diabetes mellitus in November 1999, which is after his June 1999 end of service as confirmed by the Veteran's Report of Separation and Record of Service.  Though the Veteran was transferred to the United States Army Reserve Control Group Reinforcement subsequent to his June 1999 separation, the record does not show that the Veteran participated in ACDUTRA after his June 5, 1999 separation.  Moreover, the service personnel records show that he did not serve on ACDUTRA from March 15, 1999 to June 5, 1999.  At the time that he was treated in November 1999, the Veteran reported that he had been trying to lose weight since September 1999, at which time he was 210 lbs.  In November 1999, he was about 180 lbs.  He reported that he had not been feeling well since the day prior.  He also indicated that he did not have a history of diabetes and that he was in normal health prior to the episode that brought him to the Emergency Room for treatment.  The diagnosis was hyperglycemia, hyperosmolality state, diabetic ketoacidosis, new onset diabetes mellitus.  

Service connection for diabetes mellitus cannot be granted under 38 U.S.C.A. §§  101(24), 106, and 1110, because  it did not occur nor was it shown to have been aggravated while performing ACDUTRA.  Additionally, the Veteran cannot be granted service connection under the chronic disability incurred in service presumption (which, when applied, extends the time of discovery one year past discharge form the service) because the presumption does not apply to ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).

The Veteran, under 38 C.F.R. § 3.309(a), may establish service connection for diabetes mellitus by showing continuity of related symptomatology after active service.  In this case, however, the Veteran does not assert, nor does the evidence show, that diabetes manifested during active service between August 1972 and 1974, or within a year of that active service.  Specifically, there is no evidence of symptomatology in the Veteran's active STRs, to include his separation examination.  Further, there is no evidence in the Veteran's National Guard STRs between March 1980 and the November 1999 diagnosis which shows a continuity of symptomatology.  The Veteran's claim file does not contain any private medical records dated prior to the November 1999 diagnosis.  

The law does provide a presumption of service connection for diabetes mellitus under certain circumstances when the Veteran served in or near the Korean DMZ.  The Veteran, in this case, has established his service in Korea between December 1972 and December 1973.  Under VA regulations the time window for the presumption is April 1968 through August 1971, thus the Veteran's service time period is outside what is required under VA regulations to receive the benefit of the presumption.  38 C.F.R. 3.307(a)(6)(iv).  Further, VA, in compliance with MR21-1MR, contacted the Joint Services Records Research Center (JSRRC) for verification of the Veteran's exposure to herbicides.  The JSRRC reviewed a unit history submitted by the 2nd Infantry Division, the higher headquarters of the 1st Battalion, 38th Infantry, which documented that the 2nd Infantry Division guarded an 18 mile sector of the DMZ until March 1971 when the Republic of Korea Army assumed responsibility for the defense of the entire sector.  At that time, the 2nd Infantry Division moved from Camp Howze to Camp Casey, approximately 13 miles from the DMZ.  The history did not document the use, storage, spraying, or transportation of herbicides, or any specific duties performed by the unit members along the DMZ from 1972 to 1973.  

The Veteran has consistently maintained that he was exposed to herbicides while stationed in Korea.  Specifically, the Veteran argues that the herbicides which VA acknowledges for Korean DMZ veterans serving between April 1968 and August 1971 did not cease to exist during his service from December 1972 to December 1973 because they remain in the environment for many years.  The Board acknowledges the Veteran's statements, but notes that he has provided no evidence to support his lay assertions that herbicides remained in the environment beyond VA's determined date of August 1971.  As the record does not show that the Veteran is competent to testify that herbicides remain in the environment for many years, his statements in this regard are not probative.  In light of the provisions of 38 C.F.R. 3.307(a)(6)(iv) and the JSRRC evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran was exposed to herbicides during service.  

The Board has also considered the Veteran's lay assertions of a nexus between his diabetes mellitus and his military service; however, the Veteran is not competent to opine regarding the etiology of his diabetes mellitus.  The determination as to the presence and etiology of that condition is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between diabetes mellitus and military service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his diabetes mellitus and service.  As such, the Veteran's statements regarding a nexus between his diabetes mellitus and military service are not competent evidence.

In addition to the foregoing, the Board notes that there is no medical evidence or opinion of record which establishes that the Veteran's diabetes mellitus is related to his military service.  In this regard, the Board notes the Veteran has not been afforded a VA examination in this case; however, the Board finds that such is not necessary in the instant case.  Specifically, there is no competent evidence indicating that this diabetes mellitus is or may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In fact, there is no lay or medical evidence which establishes an event, injury, or disease in service to which his current diagnosis of diabetes mellitus may be related.

The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide this claim.

In sum, the Board notes that the Veteran's STRs and National Guard records do not contain any evidence showing that diabetes mellitus was incurred during his active military service or a period of ACDUTRA.  In addition, the evidence of record does not establish that his diabetes mellitus was incurred during the year after his discharge from active duty service.  Moreover, the evidence of record does not contain any medical evidence, opinion, or indication that his diabetes mellitus was incurred during service or is otherwise related thereto.

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus began in or is related to his military service.  Because the preponderance of the evidence is against the claim, the Veteran's claim is denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.  
  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


